Case 2:20-cv-08978-ES-MAH Document 50 Filed 04/22/21 Page 1 of 2 PageID: 922
                                                                                                 Squire Patton Boggs (US) LLP
                                                                                                 382 Springfield Ave, Suite 300
                                                                                                 Summit, New Jersey 07901

                                                                                                 O   +1 973 848 5600
                                                                                                 squirepattonboggs.com



                                                                                                 Mark C. Errico
                                                                                                 T +1 973 848 5668
                                                                                                 mark.errico@squirepb.com



April 22, 2021

VIA ECF
Hon. Michael A. Hammer
United States Magistrate Judge
U.S. District Court, District of New Jersey
MLK Jr. Federal Bldg. & U.S. Courthouse
50 Walnut Street, Room MLK 2C
Newark, New Jersey 07102

           Re:         Ali Karimi v. Deutsche Bank Aktiengesellschaft, et al.,
                       Case No. 2:20-cv-08978-ES-MAH


Dear Magistrate Judge Hammer:

       We represent Deutsche Bank Aktiengesellschaft, John Cryan, Christian Sewing, Marcus
Schenck, and James Von Moltke (together, the “Defendants”) and write on behalf of all parties in
the above-captioned action (the “Action”) pursuant to the Court’s Text Order entered March 1,
2021 (Dkt. No. 35), instructing the parties to provide this joint updated status report and to confirm
whether Defendants seek a stay of discovery under the terms of the Private Securities Litigation
Reform Act of 1995, 15 U.S.C. § 78u-4 et seq. (the “PSLRA”).

       As a putative securities class action, this Action is governed by the terms of the PSLRA,
including its provision staying discovery pending resolution of a defendant’s motion to dismiss.
See 15 U.S.C. § 78u-4(b)(3)(B) (“In any private action arising under this chapter, all discovery
and other proceedings shall be stayed during the pendency of any motion to dismiss. . . .”).

        Since the parties’ last status update on February 25, 2021, Lead Plaintiff filed a Second
Amended Complaint on March 1, 2021 (Dkt. No. 37). On April 15, 2021, Defendants moved to
dismiss the Second Amended Complaint pursuant to Federal Rules of Civil Procedure 9(b) and
12(b)(6) (Dkt. No. 42) (the “Motion to Dismiss”). Defendants submit that the stay of discovery
imposed by the PSLRA should remain in place while the Motion to Dismiss is pending. The
Plaintiffs do not intend to seek a lifting of the PSLRA stay.

        Also on April 15, 2021, in accordance with Section II(E)(i) of Judge Salas’s General
Pretrial and Trial Procedures, Defendants sought leave from the Court to file a Motion to Transfer
the Action to the Southern District of New York pursuant to 28 U.S.C. § 1404(a) (Dkt. No. 43).

45 Offices in 20 Countries

Squire Patton Boggs (US) LLP is part of the international legal practice Squire Patton Boggs, which operates worldwide through a number of separate
legal entities.

Please visit squirepattonboggs.com for more information.
Case 2:20-cv-08978-ES-MAH Document 50 Filed 04/22/21 Page 2 of 2 PageID: 923
Squire Patton Boggs (US) LLP                                     Hon. Michael A. Hammer, U.S.M.J.
                                                                 April 22, 2021




In response to this Court’s April 19, 2021 Text Order (Dkt. No. 44), Defendants submitted a letter
clarifying that they seek to transfer the Action as an alternative to their Motion to Dismiss. The
Plaintiffs intend to oppose Defendants’ Motion to Transfer the Action to the Southern District of
New York and Defendants’ Motion to Dismiss.

                                             Respectfully submitted,

                                             s/ Mark C. Errico
                                             Mark C. Errico

cc:      All Counsel of Record (via ECF)




                                                2
